NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0436n.06

                                       Case No. 20-4089

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                    FILED
                                                                              Sep 20, 2021
UNITED STATES OF AMERICA,                             )
                                                                          DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiff-Appellee,
                                                      )
                                                      )    ON APPEAL FROM THE UNITED
v.
                                                      )    STATES DISTRICT COURT FOR
                                                      )    THE NORTHERN DISTRICT OF
DAVID CULVER,
                                                      )    OHIO
       Defendant-Appellant.                           )
                                                      )


       BEFORE: GILMAN, THAPAR, and NALBANDIAN, Circuit Judges.

       THAPAR, Circuit Judge. David Culver argues that the district court should have neither

sentenced him to the statutory maximum sentence nor imposed sex-offense conditions of

supervised release. We disagree and affirm.

                                                 I.

       After David Culver’s children complained of sexual abuse, a social worker had them

removed from his custody. In response, Culver reached out to a friend and asked whether he “still

ha[d] any contacts with some bad people? I need a huge favor.” R. 21, Pg. ID 121. The favor

was indeed huge. “I need to get rid of someone ASAP.” Id. When the friend asked Culver what

he meant, he responded: “None breathing.” Id. After numerous phone calls with his friend and

an in-person meeting with a hitman, Culver thought he had sealed the deal to get rid of the social
Case No. 20-4089, United States v. Culver


worker. But to Culver’s surprise, his friend was a confidential informant. And the hitman? An

undercover police officer.

       Caught red-handed, Culver pled guilty to murder-for-hire under a federal statute. The

district court sentenced him to the statutory maximum (120 months). In addition, the court

mandated that, as special conditions of supervised release, Culver participate in sex-offense

assessment and treatment programs.

       Culver argues that (1) the special conditions of supervised release were not “reasonably

related” to the nature and circumstances of his offense or his history and characteristics, and

(2) imposing the statutory maximum was substantively unreasonable given his “traumatic history

and characteristics.” Appellant’s Br. 12.

                                                 II.

       A district court has the discretion to impose special conditions of supervised release if, as

relevant here, the conditions are “reasonably related” to either the “nature and circumstances of

the offense” or the “history and characteristics of the defendant.” 18 U.S.C. §§ 3553(a)(1),

3583(d); United States v. Carter, 463 F.3d 526, 529 (6th Cir. 2006).

       First, Culver argues that the nature and circumstances of his offense do not reasonably

relate to the sex-offense special conditions. He hangs his hat on the fact that his offense—murder-

for-hire—is not, by its nature, a sex crime. And, he points out, he did not commit the offense “in

a sexual manner.” Appellant’s Br. 9 (quoting Carter, 463 F.3d at 533). But both arguments lack

merit. A district court can impose sex-offense special conditions whenever the circumstances

relate to sexual misconduct. See, e.g., United States v. Barcus, 892 F.3d 228, 236 (6th Cir. 2018)

(affirming sex-offense special conditions even though the crime was not a “sex offense” under the

Guidelines nor committed in a sexual manner (citing U.S.S.G. § 5D1.2 cmt. n.1)). Culver hired a



                                               -2-
Case No. 20-4089, United States v. Culver


hitman to kill a social worker investigating allegations that he sexually abused his children. The

“circumstances” of the murder-for-hire thus reasonably relate to the alleged sexual misconduct—

the abuse of his children. The district court, therefore, was not precluded from considering the

allegations even though they never led to a stand-alone prosecution. See United States v. Childress,

874 F.3d 523, 528–29 (6th Cir. 2017).

       Next, Culver argues that his history and characteristics do not reasonably relate to the sex-

offense special conditions. At sentencing, the district court explained that Culver’s participation

in the special conditions was warranted, in part, because of his 2008 conviction for attempted

endangerment of a child for offering to pay a sixteen year old to photograph her naked. Culver

tries to minimize this conviction, citing cases suggesting that stale convictions or isolated instances

of abuse may not, without more, support special conditions. Appellant’s Br. 9–10 (citing Carter,

463 F.3d at 528 (17-year-old sex-offense conviction did not support special condition in felon-in-

possession case); United States v. Kent, 209 F.3d 1073, 1074, 1077 (8th Cir. 2000) (13-year-old

domestic-abuse allegations did not support special condition in mail-fraud case)).

       These cases, however, cannot take Culver far. Culver overlooks that, in both of the above

cases, the offense was wholly unrelated to sexual or abusive conduct. But here, Culver’s current

offense relates to allegations that he sexually abused his children. Because the current offense has

a clear nexus with the conduct underlying the 2008 conviction, that conviction remains relevant

and can be paired with the new allegations. Cf. United States v. T.M., 330 F.3d 1235, 1240–41

(9th Cir. 2003) (explaining that “recent relevant events may revive old offenses and justify the

imposition of supervised release conditions related to sex offender status”). Thus, the sex-offense

conditions are reasonably related to Culver’s history and characteristics.




                                                 -3-
Case No. 20-4089, United States v. Culver


                                                III.

       Culver also argues that the imposition of the statutory maximum sentence (120 months)

was substantively unreasonable given his “traumatic history and characteristics.” Appellant’s

Br. 12. But Culver faces an uphill battle for two reasons: (1) the statutory maximum was already

a significant reduction from what his Guidelines range would otherwise be, and (2) we give

considerable deference to a district court’s decision about the appropriate sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). Because the district court reasonably weighed the relevant

sentencing factors, we find no abuse of discretion.

       Start with the Sentencing Guidelines. Based on the offense level and Culver’s criminal

history, the district court calculated the Guidelines range as 292 to 365 months’ imprisonment.

But the statute under which Culver pled guilty cabined the sentence to 120 months (10 years)

maximum. See 18 U.S.C. § 1958(a). Bound by this upper limit, the district court found that the

Guidelines maximum term was 120 months—less than half of what it would otherwise be.

       Next, the court marched through the § 3553(a) sentencing factors.           First, the court

considered Culver’s history and characteristics. It discussed Culver’s difficult childhood: sexually

abused by a family friend when he was just 10 years old and mentally and physically abused by

his mother throughout his childhood. The court also considered Culver’s childhood head trauma,

his IQ of 85, and a slew of mental-health diagnoses including schizoaffective disorder, bipolar

disorder, and post-traumatic stress syndrome. The court acknowledged that it had to consider and

weigh these characteristics.

       But Culver’s history and characteristics are only one side of the coin. Under § 3553(a)(1),

the court also had to consider “the nature and circumstances of the offense.” And here, the details

were decisive. The court noted that Culver’s crime was among the most serious offenses. Culver



                                               -4-
Case No. 20-4089, United States v. Culver


did not just target anyone—he targeted a social worker because of her role in the justice system,

which is to protect children. Not only was the crime serious, but it was also premeditated. As the

court explained, it took “a little persistence” on Culver’s part. R. 36, Pg. ID 272. He had to locate

a hitman, negotiate the price and terms of the arrangement, and eventually even meet in person.

The calculated nature of the crime, the court concluded, could not be explained away by Culver’s

difficult childhood and mental-health problems, however significant.

         Despite this extensive analysis, Culver argues that the district court assigned “unreasonably

low weight” to his “traumatic history and characteristics.” Appellant’s Br. 12. But as the above

discussion makes clear, the district court carefully weighed Culver’s history and characteristics

against the nature and circumstances of the offense. In doing so, the court determined that the

statutory maximum sentence—which was significantly lower than the Guidelines—would best

achieve the purposes of sentencing set forth in § 3553(a). The district court’s analysis was well-

considered and reasonable.1

         We affirm.




1
  Culver suggests in a single sentence of his brief that the district court failed to discuss “acceptance of responsibility,”
thus unreasonably weighing the § 3553(a) factors. Appellant’s Br. 12. But at sentencing, the district court subtracted
three levels for acceptance of responsibility—the exact amount Culver requested. In any event, we agree with the
government that Culver’s “skeletal” argument does not warrant further discussion. See Appellee’s Br. 20 (citing
United States v. Robinson, 390 F.3d 853, 886 (6th Cir. 2004)).

                                                           -5-